DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted June 03, 2020; August 26, 2021; and,  March 21, 2022, have been received and considered by the examiner. 


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (JP 2013/069512 A).
With regard to Claim 1, Ko et al. disclose an electrolyte for a non-aqueous electrolyte battery comprising a positive electrode including at least one selected from the group consisting of oxides containing nickel and phosphates containing nickel as a positive electrode active material (paragraphs 0073-0085), the electrolyte comprising: (I) a non-aqueous organic solvent (paragraphs 0010-0012); (II) a fluorine-containing solute being an ionic salt (paragraph 0013, 0050-0052); (III) at least one additive selected from the group consisting of compounds represented by formulae (1) and (2); 

    PNG
    media_image1.png
    176
    435
    media_image1.png
    Greyscale

more specifically, formulae (I) represented by lithium difluoro(oxalate)borate (LiDFOB) (paragraphs 0013,0050-0052),
and (IV) hydrogen fluoride in an amount of 0.5 to 70 ppm (paragraphs 0014, 0071), which meets the claimed limitation of 5 mass ppm or more and less than 200 mass ppm based on the total amount of the components (I), (II), and (III), wherein M represents an alkali metal; A represents boron or phosphorus; F represents fluorine; and O represents oxygen; wherein when A is boron, m = 2, wherein when A is phosphorus, m = 4; and V and W each represents any one of a carbonyl group, a methylene group, C(CH3)2, C(CF3)2, CH(CF3), CH(CHs), or C(CH3)(CF3), and V and W optionally form one side of a cyclohexane ring, a cyclohexene ring, a cyclopentane ring, a cyclopentene ring, or an aromatic ring, and Y represents any one of a methylene group, a monofluoromethylene group, or a difluoromethylene group; and Z represents any one of a carbonyl group, C(CF3)2, C(CH3)2, CH(CF3), CH(CH3), C(CH3)(CF3), or a methylene group; wherein Y and Z optionally form one side of a cyclohexane ring, a cyclohexene ring, a cyclopentane ring, a cyclopentene ring, or an aromatic ring.
With regard to Claim 2, Ko et al. disclose wherein the compound represented by formula (1) is at least one selected from the group consisting of compound (1a):

    PNG
    media_image2.png
    134
    159
    media_image2.png
    Greyscale
 represented by lithium difluoro(oxalate)borate (LiDFOB) (paragraphs 0013,0050-0052).
With regard to Claim 3, Ko et al. disclose wherein the compound represented by formula (1) is at least one selected from the group consisting of compound (1a);

    PNG
    media_image2.png
    134
    159
    media_image2.png
    Greyscale
represented by lithium difluoro(oxalate)borate (LiDFOB) (paragraphs 0013,0050-0052), and M is lithium. 
With regard to Claim 4, the limitations are not further limiting since Claim 4 depends from Claim 1 and the “at least one additive selected from the group consisting of compounds represented by formulae (1) and (2)” is taught by Ko et al. as formulae (1), more specifically formulae (1a) (paragraph 0013). 
With regard to Claim 5, the limitations are not further limiting since Claim 5 depends from Claim 4, which is a dependent of Claim 1, which recites the “at least one additive selected from the group consisting of compounds represented by formulae (1) and (2)” and is taught by Ko et al. as formulae (1), more specifically formulae (1a) (paragraph 0013). 
With regard to Claim 6, Ko et al. disclose wherein the electrolyte contains hydrogen fluoride in an amount of 0.5 to 70 ppm (paragraphs 0014, 0071), which meets the claimed limitation of 10 mass ppm or more and less than 150 mass ppm based on the total amount of the components (I), (II), (III). 
With regard to Claim 7, Ko et al. disclose wherein the electrolyte contains hydrogen fluoride in an amount of 0.5 to 70 ppm (paragraphs 0014, 0071), which meets the claimed limitation of 15 mass ppm or more and less than 100 mass ppm based on the total amount of the components (I), (II), (III). 
With regard to Claim 8, Ko et al. disclose wherein the electrolyte contains hydrogen fluoride in an amount of 0.5 to 70 ppm (paragraphs 0014, 0071), which meets the claimed limitation of 15 mass ppm or more and less than 50 mass ppm based on the total amount of the components (I), (II), (III). 
With regard to Claim 11, Ko et al. disclose wherein said non-aqueous organic solvent is at least one selected from the group consisting of ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl butyl carbonate, 2,2,2- trifluoroethyl methyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate (paragraphs 0042-0048). 
With regard to Claim 12, Ko et al. disclose wherein the non-aqueous organic solvent contains at least one selected from the group consisting of cyclic carbonates and chain carbonates (paragraphs 0042-0048). 
With regard to Claim 13, Ko et al. disclose wherein the cyclic carbonate is at least one selected from the group consisting of ethylene carbonate, propylene carbonate, and the chain carbonate is at least one selected from the group consisting of ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate, and methyl propyl carbonate (paragraphs 0042-0048). 
With regard to Claim 14, Ko et al. disclose wherein the solute is an ionic salt composed of a pair of at least one cation selected from the group consisting of alkali metal ions and at least one anion selected from the group consisting of a hexafluorophosphate anion, a tetrafluoroborate anion, a fluorosulfonate anion, a bis(trifluoromethanesulfonyl)imide anion (paragraphs 0013, 0050-0052). 
With regard to Claim 15, Ko et al. disclose wherein the cation of the solute is lithium, and the anion is at least one selected from the group consisting of a hexafluorophosphate anion, a tetrafluoroborate anion, a trifluoromethanesulfonate anion, a bis(trifluoromethanesulfonyl)imide anion (paragraphs 0013, 0050-0052). 
With regard to Claim 16, Ko et al. disclose comprising one or more compounds having an O=S-F bond or having an O=P-F bond as an additional component, in addition to the components (I), (II), (III), and (IV) (paragraphs 0013, 0050-0052). 
With regard to Claim 17, Ko et al. disclose wherein the compound having an O=S-F bond is at least one selected from the group consisting of lithium bis(fluorosulfonyl)imide, lithium (trifluoromethanesulfonyl)(fluorosulfonyl)imide, lithium fluorosulfonate, methanesulfonyl fluoride, ethanesulfonyl fluoride, 1,2- bis(fluorosulfonyl)benzene, and 1,3-bis(fluorosulfonyl)benzene, and the compound having an O=P-F bond is at least one selected from the group consisting of lithium bis(difluorophosphonyl)imide, lithium difluorophosphate, lithium fluorophosphate, lithium ethylfluorophosphate, and phenyl difluorophosphate (paragraphs 0013, 0050-0052). 
With regard to Claim 18, Ko et al. disclose wherein the component (III) compound (1a); the compound having an O=S-F bond is at least one selected from the group consisting of lithium bis(fluorosulfonyl imide, lithium (trifluoromethanesulfonyl)(fluorosulfonyl)imide, lithium fluorosulfonate, methanesulfonyl fluoride, ethanesulfonyl fluoride, 1,2- bis(fluorosulfonyl)benzene, and 1,3-bis(fluorosulfonyl)benzene; and the compound having an O=P-F bond is at least one selected from the group consisting of lithium bis(difluorophosphonyl)imide, lithtum difluorophosphate, lithium fluorophosphate, lithium ethylfluorophosphate, and phenyl difluorophosphate (paragraphs 0013, 0050-0052). 
With regard to Claim 19, Ko et al. disclose a non-aqueous electrolyte battery at least comprising: a positive electrode comprising at least one selected from the group consisting of oxides containing nickel and phosphates containing nickel as a positive electrode active material (paragraphs 0073-0085); a negative electrode; and the electrolyte for a non-aqueous electrolyte battery noted above (paragraphs 0086-0093).
With regard to Claim 20, Ko et al. disclose a method for manufacturing a non-aqueous electrolyte battery, comprising the steps of: impregnating a separator with the electrolyte for a non-aqueous electrolyte battery noted above; assembling a cell by disposing the separator between a negative electrode and a positive electrode containing at least one selected from the group consisting of oxides and phosphates each containing nickel as a positive electrode active material; and adjusting the potential of the cell to 1.5 V or more and 4.5 V or less to decompose the additive (III) on the electrodes (paragraphs 0097-0104).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (JP 2013/069512 A), as applied to Claims 1-8 and 11-20 above.
	With regard to Claim 9, Ko et al. disclose the electrolyte for a non-aqueous electrolyte battery in paragraph 7 above, but do not specifically disclose wherein a content of said at least one additive selected from the group consisting of the compounds represented by formulae (1) and (2) is 0.01 mass% or more and 7.0 mass% or less based on the total amount of the components (I), (II), and (III). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least one additive selected from the group consisting of the compounds represented by formulae (1) and (2) in an amount of 0.01 mass% or more and 7.0 mass% or less based on the total amount of the components (I), (II), and (III), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 10, Ko et al. disclose the electrolyte for a non-aqueous electrolyte battery in paragraph 7 above, but do not specifically disclose wherein a content of said at least one additive selected from the group consisting of the compounds represented by formulae (1) and (2) is 0.01 mass% or more and 5.0 mass% or less based on the total amount of the components (I), (II), and (III). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least one additive selected from the group consisting of the compounds represented by formulae (1) and (2) in an amount of 0.01 mass% or more and 5.0 mass% or less based on the total amount of the components (I), (II), and (III), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725